DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of the amendment filed 1/25/2022.  Claims 7, 14, and 17 are amended, claims 22-24 are new, and claims 1-24 are currently pending.

Claim Objections
Claim 21 are objected to because of the following informalities:  “the optical system” lacks antecedent basis.  The recitation may reference the recited “beamsplitters optical system” (Claim 14) or merely any element of the whole optical system.  The claim is interpreted under the latter.  Appropriate correction is required.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Applicant is advised that should claims 12 and 13 be found allowable, claims 23 and 24 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 currently recites “the light collection system is an all-reflecting system comprising a series of mirrors”. While this phrasing might convey to a person having ordinary skill in the art that a reflector is performing perfect reflection (i.e. R = 100%), in light of the Specifications the light collection system is understood to be at least embodied as a plurality of mirrors and possible intervening free space.  It appears that Applicant intends for the light collection system to exclude diffractive and refractive elements though the metes and bound of “all-reflecting system” would not clearly define the invention in such a way.  Claim 17 recites analogous language.  The added clause “comprising a series of mirrors” does not clarify the metes and bounds of “all-reflecting” but rather further obfuscates the meaning with the open transitional phrase “comprising”.  Under one of the mutually exclusive interpretations under which “all-reflecting system” is interpreted to limit the structures performing the light collection as exclusively reflective structures, the new language appears to open-ended define the all-reflecting system to include a series of mirrors and optionally further elements that are not necessarily limited as reflective.  

Claims 12 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “Abbe number” in claim 12 is used by the claim to mean an optical property of the beamsplitter, the accepted meaning is “an approximate measure of the material's dispersion (change of refractive index versus wavelength).” The term is indefinite because the specification does not clearly redefine the term.  While a prism-shaped optical element may be described by an Abbe number for a material used in the beamsplitters, the disclosure clearly does not perform beamsplitting with a single material but rather via dichroic coatings, for example.  The splitting between visible and LWIR light, for example, would not merely be provided by the ZnS substrate used in the prismatic beamsplitters.  Therefore, in order to clearly define the metes and bounds of the claimed invention, the Abbe number of a substrate material should be distinguished from an Abbe number of an overall structure.
On page 6 of the 1/25/2022 Response, Applicant argues that “anyone skilled in the art would certainly understand and be familiar with this term”.  Examiner agrees that the term “Abbe number” would have been understood and would have been familiar to an artisan.  The rejection was presented and again maintained because it is the use of the word in describing a complex structure that would not be understood.  In the Specifications, Applicant only discloses beam splitters with dichroic coatings (e.g. 118, 120, 122) performing the function of beam splitting.  The ZnSe substrates of prisms 100 do not perform the claimed beam splitting function and would not alone be considered a beam splitter. The phrasing “a material of the beamsplitters has an Abbe number” does not clearly define the metes and bounds of the claim as the beamsplitters are not single material devices.  Therefore the phrasing presents mutually exclusive interpretations: (1) the overall structure of substrates and coating(s) exhibits the claimed Abbe number condition, (2) the overall structure of substrates and coating(s) exhibits at least one Abbe number less than 30, or (3) the substrate of the beamsplitters exhibits the claimed Abbe number condition.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6-11, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. N. 5,748,365 to Chen (hereinafter Chen).
Regarding claim 1, Chen discloses a multichannel beamsplitter optical system (Figs. 1-3), comprising: one or more beamsplitters (X-prism beam splitter, Fig. 1 & 3); and one or more integrated wavefront compensators (“radiation from the object plane O (FIG. 1) is first collimated by the primary mirror 60, then passes through the doublet 76”, Figs. 1-2) having curved surfaces to match a wavefront of light received by or transmitted from the optical system (Figs. 1-3).
The phrasing “integrated wavefront compensators” does not require a specific physical integration, such as bonding.  Physical integration within the system and functional integration within the system make Chen’s optical elements wavefront compensators that are integrated.  The phrasing “having curved surfaces to match a wavefront of light” does not require the curved surface to have a same curvature nor a same magnitude of curvature as a wavefront of light.  As the Chen system design utilizes a particular curvature of the curved surfaces to provide an operative design/system, the curved surfaces “match” the light wavefronts.
Regarding claim 2, Chen discloses the one or more beamsplitters are cube beamsplitters (Figs. 1 & 3).
Regarding claim 6, Chen discloses light received by the beamsplitter optical system is collected from a scene by a light collection system (e.g. primary mirror 60, Fig. 1).
Regarding claim 7, Chen discloses the light collection system is an all-reflecting system comprising a series of mirrors (reflections from mirror 60, mirrored surface 70, and again mirror 60, Fig. 1).
Regarding claim 8, Chen discloses the light collection system comprises at least a primary mirror directing light to a secondary mirror (mirrors 60 and 70, Fig. 1).
Regarding claim 9, Chen discloses the light collection system comprises a primary mirror (mirror 112, Fig. 5), a secondary mirror (mirror 114, Fig. 5) receiving light from the primary mirror, a tertiary mirror (mirror 116, Fig. 5) receiving light from the secondary mirror, and a quaternary mirror (mirrors 60 and 70, Fig. 5) receiving light from the tertiary mirror and directing the light through an aperture (aperture 120, Fig. 5) in the primary mirror.
Regarding claim 10, Chen discloses a beam of light from light collection system is converging (Fig. 1 & 5).
Regarding claim 11, Chen discloses beams of light exiting the optical system are converging (beams impinging on sensors, Figs. 1 & 5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5, are rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to claim 1 above, and further in view of US Pat. No. 8,326,124 to Kravitz et al. (hereinafter Kravitz).
Regarding claims 3-5, Chen discloses: a first beamsplitter separates multiple wavelengths of light including visible wavelengths and various ranges of infrared wavelengths (Figs. 1 & 3; col. 3, ln. 5-22).
Chen discloses the claimed invention as cited above though does not explicitly disclose the separates visible and shortwave infrared from mid wave infrared and long wave infrared.
Kravitz discloses separating visible, SWIR, MWIR, LWIR lights with beamsplitters (Fig. 4).
While neither reference discloses the particular claimed arrangement of separating the particular wavelengths in the claimed sequence, the particular sequence is drawn to a modification of prior art that would have been obvious to try among finite solutions.  The results of rearranging the sequence of separating particular wavelengths in a particular order would have been predictable and there would have been a reasonable expectation of success in view of the prior art.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to separate visible and various IR ranges as taught by Kravitz with the system as disclosed by Chen.  The motivation would have been to capture relevant data/information from the images from one of the bands of the cameras and combine images of differing wavelengths into a single fused image by the vision processor (col. 6, ln. 54-col. 7, ln. 34).


Claims 12-13 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to claim 1 above, and further in view of US PG Pub. 2010/0020307 to Kunick (hereinafter Kunick).
Regarding claims 12 and 23, Chen discloses the claimed invention as cited above though does not explicitly disclose an Abbe number.
Kunick discloses a material of the beamsplitters has an Abbe number of less than 30 (water-clear zinc sulfide, aka Cleartran; [0036]).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a material with the claimed Abbe number as taught by Kunick with the system as disclosed by Chen.  The motivation would have been to provide a material with the desired transmissibility in visible and LWIR wavelengths and relatively low dispersion ([0036]).
Regarding claims 13 and 24, Chen discloses the claimed invention as cited above though does not explicitly disclose the beamsplitters are constructed from zinc sulfide.
Kunick discloses the beamsplitters are constructed from zinc sulfide. (water-clear zinc sulfide, aka Cleartran; [0036]).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide zinc sulfide beamsplitters as taught by Kunick with the system as disclosed by Chen.  The motivation would have been to provide a material with the desired transmissibility in visible and LWIR wavelengths and relatively low dispersion ([0036]).

Claims 14-15, 17-18, 20-21 are rejected under 35 U.S.C. 103(a)(1) as being unpatentable over JP 2008-113257 to Kimura (hereinafter Kimura) in view of WO 2008/117023 to Samuelson (hereinafter Samuelson).
Regarding claim 14, Kimura discloses a multichannel camera system (Fig. 1), comprising: a beamsplitter optical system including one or more beamsplitters (prisms 1, 2, 3, Fig. 1) and an input integrated wavefront compensator (lens 10, Fig. 1), bonded to the one or more beamsplitters (“then, by means of an adhesive, I attached directly to the barrel rear end of the imaging lens 10, the incident surface of the prism 1 G of the color separation prism”), having a curved surface (“the ball lens” of lens 10 in Fig. 1) to match a wavefront of light received from the light collection system (“the position of each imaging device is adjusted in accordance with a variation in chromatic aberration of magnification on an axis of the imaging lens”).  
Kimura discloses collecting light in lens 10 and further discloses the claimed invention as cited above though does not explicitly disclose: a light collection system for collecting light from a scene, as a separate structure.
Samuelson discloses: a light collection system (mirrors 3 and 4, Fig. 1A) for collecting light from a scene; a beamsplitter optical system (beamsplitting surfaces 8, 9, 10, 16, Fig. 1A-1B) including one or more beamsplitters (Figs. 1A-1B) and an input integrated wavefront compensator (“a lens having surfaces 17 and 18” and “a lens grouping having surfaces 11, 12, 13 and 14”, Figs. 1B) positioned for one or more beamsplitters, having a curved surface to match a wavefront of light received from the light collection system (to image on image planes 15 and 19, respectively, Fig. 1A-1B).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a light collection system as taught by Samuelson with the system as disclosed by Kimura.  The motivation would have been to provide a panoramic imaging system capable of wide fields of view. 
Regarding claim 15, Kimura discloses the one or more beamsplitters are cube beamsplitters (Fig. 1).
Regarding claim 17, Samuelson discloses the light collection system is an all-reflecting system comprising a series of mirrors (mirrors 3 and 4, Fig. 1A-1B). 
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a light collection system as taught by Samuelson with the system as disclosed by Kimura.  The motivation would have been to provide a panoramic imaging system capable of wide fields of view. 
 Regarding claim 18, Samuelson discloses the light collection system comprises at least a primary mirror directing light to a secondary mirror (mirrors 3 and 4, Fig. 1A-1B). 
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a light collection system as taught by Samuelson with the system as disclosed by Kimura.  The motivation would have been to provide a panoramic imaging system capable of wide fields of view. 
Regarding claim 20, Samuelson discloses a beam of light from light collection system is converging (Fig. 1A-1B).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a light collection system as taught by Samuelson with the system as disclosed by Kimura.  The motivation would have been to provide a panoramic imaging system capable of wide fields of view. 
Regarding claim 21, Kimura discloses wherein beams of light exiting the optical system are converging (Fig. 1B).  


Claim 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura in view of Samuelson as applied to claim 14 above, and further in view of US Pat. No. 8,326,124 to Kravitz et al. (hereinafter Kravitz).
Regarding claim 16, Kimura and Samuelson discloses: a first beamsplitter separates multiple wavelengths of light including visible wavelengths and various ranges of infrared wavelengths (Figs. 1 of Kimura and Figs. 1A-1B of Samuelson).
Kimura discloses the claimed invention as cited above though does not explicitly disclose the separates visible and shortwave infrared from mid wave infrared and long wave infrared.
Kravitz discloses separating visible, SWIR, MWIR, LWIR lights with beamsplitters (Fig. 4).
While neither reference discloses the particular claimed arrangement of separating the particular wavelengths in the claimed sequence, the particular sequence is drawn to a modification of prior art that would have been obvious to try among finite solutions.  The results of rearranging the sequence of separating particular wavelengths in a particular order would have been predictable and there would have been a reasonable expectation of success in view of the prior art.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to separate visible and various IR ranges as taught by Kravitz with the system as disclosed by Kimura and Samuelson.  The motivation would have been to capture relevant data/information from the images from one of the bands of the cameras and combine images of differing wavelengths into a single fused image by the vision processor (col. 6, ln. 54-col. 7, ln. 34).

Claim 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura in view of Samuelson as applied to claim 14 above, and further in view of US Pat. No. 5,748,365 to Chen et al. (hereinafter Chen).
Regarding claim 19, Kimura and Samuelson discloses the claimed invention as cited above though does not explicitly disclose a tertiary mirror. 
Chen discloses the light collection system comprises a primary mirror (mirror 112, Fig. 5), a secondary mirror (mirror 114, Fig. 5) receiving light from the primary mirror, a tertiary mirror (mirror 116, Fig. 5) receiving light from the secondary mirror, and a quaternary mirror (mirrors 60 and 70, Fig. 5) receiving light from the tertiary mirror and directing the light through an aperture (aperture 120, Fig. 5) in the primary mirror.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a tertiary mirror as taught by Chen with the system as disclosed by Kimura and Samuelson.  The motivation would have been to provide long-distance telescopic imaging with improved optical aberrations (col. 3, ln. 55-col. 4, ln. 20).

Claims 22 are rejected under 35 U.S.C. 103(a)(1) as being unpatentable over JP 2008-113257 to Kimura (hereinafter Kimura) in view of WO 2008/117023 to Samuelson (hereinafter Samuelson) and US Pat. No. 6,215,597 to Duncan et al. (hereinafter Duncan).
Regarding claim 22, Kimura discloses a multichannel camera system (Fig. 1), comprising: a first sensor module (blue light imaging element 7, Fig. 1) for detecting light in a first spectral band, a second sensor module (red light image sensor 8, Fig. 1) for detecting light in a second spectral band, and a third sensor module (green light imaging device 6, Fig.1) for detecting light in a third spectral band; a beamsplitter optical system including a first beamsplitter (prism 2, Fig. 1) separates light in the first spectral band, a second beamsplitter that separates light in the second spectral band (prisms 3, Fig 1), and a third beamsplitter (prism 1, Fig. 1) that separates light in the third spectral band, an input integrated wavefront compensator having an entrance surface that is curved to match a wavefront of the light from the light collection system (“the position of each imaging device is adjusted in accordance with a variation in chromatic aberration of magnification on an axis of the imaging lens”), an integrated first exit wavefront compensator attached to the first beam splitter and having an exit surface that is curved4 of 9Application No.: 16/785,022 to match a wavefront of the light in the first spectral band prior to detection by the first sensor module (lens 10, Fig. 1); an integrated second exit wavefront compensator (lens 10, Fig. 1) attached to the second beam splitter and having an exit surface that is curved to match a wavefront of the light in the second spectral band prior to detection by the second sensor module, and an integrated third exit wavefront compensator (lens 10, Fig. 1) attached to the third beam splitter and having an exit surface that is curved to match a wavefront of the light in the third spectral band prior to detection by the third sensor module (see corresponding written description).
Kimura discloses that the one imaging lens 10, embodied as at least a ball lens, compensates for all of the wavefronts of the various wavelengths in the system.  Functionally, the lens is a first, second, and third wavefront compensator for respective red, green, and blue light. The lens 10 in Kimura would resemble Applicant’s wavefront compensator 132 intervening the light collection system 50 and the beamsplitters.  Applicant’s wavefront compensator 132 at least partially compensates for each respective wavelength in the system and could be said to be one structure that functions to compensate for each of the wavefronts.  If the claimed term “compensator” is taken to be an physical structure, then a recitation of a first compensator and a second compensator defines two independent structures.  If, however, the claimed term “compensator” is taken to be a functional entity, then a recitation of a first compensator and a second compensator could be two functions embodied within a single physical structure.  Kimura anticipates this latter interpretation but not the former interpretation.  Kimura does not disclose a separate physical wavefront compensator defining a first, second, and third compensator as claimed. 
Kimura discloses collecting light in lens 10 and further discloses the claimed invention as cited above though does not explicitly disclose: a light collection system for collecting light from a scene, as a separate structure.
Samuelson discloses: a light collection system (mirrors 3 and 4, Fig. 1A) for collecting light from a scene; a beamsplitter optical system (beamsplitting surfaces 8, 9, 10, 16, Fig. 1A-1B) including one or more beamsplitters (Figs. 1A-1B) and an input integrated wavefront compensator (“a lens having surfaces 17 and 18” and “a lens grouping having surfaces 11, 12, 13 and 14”, Figs. 1B) positioned for one or more beamsplitters, having a curved surface to match a wavefront of light received from the light collection system (to image on image planes 15 and 19, respectively, Fig. 1A-1B).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a light collection system as taught by Samuelson with the system as disclosed by Kimura.  The motivation would have been to provide a panoramic imaging system capable of wide fields of view.
Duncan discloses an integrated first exit wavefront compensator (lens 64 of sensing array 60, Fig 2) attached to the first beam splitter (prism elements 54, 56, and 58, Fig. 2) and having an exit surface that is curved to match a wavefront of the light in the first spectral band prior to detection by the first sensor module; an integrated second exit wavefront compensator (lens 64 of sensing array 60, Fig 2) attached to the second beam splitter (prism elements 54, 56, and 58, Fig. 2) and having an exit surface that is curved to match a wavefront of the light in the second spectral band prior to detection by the second sensor module, and an integrated third exit wavefront compensator (lens 64 of sensing array 60, Fig 2) attached to the third beam splitter (prism elements 54, 56, and 58, Fig. 2) and having an exit surface that is curved to match a wavefront of the light in the third spectral band prior to detection by the third sensor module.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a compensating lens for the whole system and for the sensors individually as taught by Duncan with the system as disclosed by Kimura.  The motivation would have been to compensate for spherical aberrations caused by the prism and control the size of the subimages reaching the subimage receptors (abstract).


Response to Arguments
Applicant's arguments filed 1/25/2022 have been fully considered but they are not persuasive.
Regarding the 35 U.S.C. 112(b) rejections, the rejections above have been further clarified in view of Applicant’s arguments.  In summary, Claims 12 and 23 do not clearly further limit an Abbe number of definite structure with clear antecedence.  Rather the wording limiting “a material of the beamsplitters” as exhibiting an Abbe number does not clearly correlate to any material of any portion of the beamsplitters, a portion of the beamsplitters performing the claimed function of beam splitting (i.e. dichroic coatings), the substrate upon which the dichroic coatings are applied, or an effective system-level Abbe number. The claims remain indefinite. 
On page 8 of the Response, Applicant argues that new Claim 22 requires surfaces of the claimed wavefront compensators to match the light wavefronts to “allow the system to use the wideband but dispersive materials that are required for beamsplitters”.  This feature is not captured within the structure of the claim.  A structure with the claimed beamsplitters and the claimed wavefront compensator corresponds to the claimed structure regardless of whether the compensators are curved with the beamsplitters dispersion in mind. Further, Applicant disparages Chen as a catadioptric system by pointing out its complexity and need for a separate doublet to deal with chromatic dispersion.  Examiner notes that Chen is not relied upon alone in the rejection of new claim 22 and these arguments are moot, in part.  Applicant does not specifically argue the differentiation between an “integrated compensation” and Chen’s compensation other than to imply that the doublet in Chen is not integrated compensation.  Applicant is welcomes to limit Claims 1 and 22 with “bonded” compensators as is present in amended Claim 14, though the scope of “integrated” is not congruent with the scope of “bonded”.  As noted above, an “integrated” element may be structurally or functionally integrated.  In the case of structural integration, there need not be direct bonding between two “integrated” elements but rather any structural means of bringing the elements together as the plain meaning of the word requires. 
The Kimura reference above provides the clearest motivation for an artisan to modify the prior art systems to provide directly bonded optical elements compensating for light wavefronts.  Other prior art, cited as pertinent herein, provide examples of various means of integration of wavefront compensation in color separation systems.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J STANFORD whose telephone number is (571)270-3337. The examiner can normally be reached 8AM-4PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872